Woodward, J.:
The claimant alleges that on the 5th day of August, 1914, while employed by one S. November, she scratched the third finger of her right hand with a pin; that she continued to work until the eighth day of August,' when she quit work. It is claimed that this pin scratch or puncture resulted in blood poisoning, and an award for twenty-five weeks, at $11.54 per week, was made on the 28th day of May, 1915. Subsequently, and on the 2d day of August, 1915, a second hearing was held, where Dr. Werner testified that -the infection from the wound in the third finger of the right hand had extended to the left wrist, and for this further injury the State Industrial Commission made a further award of twenty-seven weeks, amounting to $311.58. Appeals were taken to this court from these awards, and they were affirmed. (172 App. Div. 917.) The Court of Appeals reversed this court and sent the case back to the State Industrial Commission, upon the ground that the claimant had failed to serve the written notice required by the statute (Workmen’s Compen*242sation Law, § 18), and that the State Industrial Commission had not properly excused the failure on the part of the claimant to give this notice. (219 N. Y. 374.)
The State Industrial Commission has made a finding of fact that “ Ella Bloomfield failed to give to her employer written notice of injury within ten days of disability. Such failure has not prejudiced the employer for the reason that the employer was personally notified at the time of the accident that she had pricked her finger and that she required some peroxide for application to the injury and he then had an opportunity to avail himself of all the facts and to give such attention as the occasion might require to the matter, and failed to do so because he was busy and did not consider the matter of any moment. When Ella Bloomfield did not return to work on August 10th, the employer sent to her home her uncollected wages and the employer’s representative was then shown by Ella Bloomfield the swollen condition of her hand and was told the cause thereof and as being the reason why she failed to report for work. The insurance carrier was not prejudiced on the part of Ella Bloomfield for the reason that the knowledge of the employer above mentioned constituted knowledge on the part of the insurance carrier by force of the contract of insurance involved herein between S. November, employer, and Zurich General Accident and Liability Insurance Company, Limited, insurance carrier.” Upon this finding of fact the State Industrial Commission decides that the “ failure of Ella Bloomfield to give to her employer within ten days of disability a written notice of her injury is hereby excused on the ground that neither the employer nor the insurance carrier was prejudiced by such failure.”
Does this meet the objection pointed out by the Court of Appeals? That court, in its opinion, says: “ The Legislature, however, has deemed it proper and essential, under ordinary circumstances, that a written notice of disability and claim should be promptly served so as to give an employer the opportunity to investigate the circumstances of the claim. This requirement ought not to be treated as a mere formality or be dispensed with as a matter of course whenever there has been a failure to serve such notice. The Legislature has enumerated reasonable conditions under which failure to serve
*243the notice may be excused and we think that the attention of the Commission should be fastened upon the question whether upon the proofs in a given case the circumstances do exist which are sufficient to justify such failure, and that if they do exist that fact should be properly stated as one of the facts which constitute the basis of the award.” (Matter of Bloomfield v. November, 219 N. Y. 374, 376.)
Section 18 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) provides that in case of an injury notice “ shall be given to the "Commission and to the employer within ten days after disability,” either by the person or by some one in his behalf, and that the “ notice shall be in writing, and contain the name and address of the employee, and state in ordinary language the time, place, nature and cause of the injury, and be signed by him or by a person on his behalf.” The importance which the Legislature placed upon this notice is evidenced- by the provisions that the notice “ shall be given to the Commission by sending it by mail, by registered letter, addressed to the Commission at its office,” and not by ordinary mail, with a like provision in reference to the employer, unless the notice is delivered to |him personally. The section then proceeds, that “ the failure to give such notice, unless excused by the Commission either on the ground that notice for some sufficient reason could not have been given, or on the ground that the State fund, insurance company, or employer, as the case may be, has not been prejudiced thereby, shall be a bar to any claim under this chapter.”
Neither the evidence nor the findings of the Commission make any pretense that there was any good reason why the claimant could not have given the written notice provided by the statute “ within ten days after disability,” so that the only inquiry is whether there is any evidence to sustain the finding that the insurance carrier or employer was not prejudiced by this failure to give the written notice. It appears from the testimony that the alleged accident occurred on the 5th day of August, 1914, and that upon this day the claimant told her employer that she had been pricked by a pin, and that she wanted some peroxide, and that the employer, being busy, paid no heed to the matter. This is
*244the only time that there is any pretense that the claimant told the employer anything in reference to this alleged injury, and at. that time it is not claimed there was any disability; the uncontradicted evidence is that the claimant continued to work until the eighth day of August; The statute requires that the notice shall be given within ten days after disability, not three days before disability, and that this notice shall be in writing, and contain the name and address of the employee, and state in ordinary language the time, place, nature and cause of the injury. Can it be that anything less definite and certain than the notice required by the statute can be accepted as just as good? Does not the fair and reasonable construction of this act require that the insurance carrier and employer shall have at least a substantial compliance with the provisions of section 18; a notice which shall be the fair equivalent of the notice required by the act? Is an employer bound to take notice of every trifling injury, such as a pin prick, because some hysterical woman calls for an antiseptic? Is he bound to anticipate that three days or a week later, or at any subsequent time, this trifling, every-day accident, may eventuate in blood poisoning? The statute, by making definite requirement of a written notice, and specifying its contents and the mode of service, furnishing its own method of proof to a large extent, presumes that the insurance carrier or employer would be prejudiced by a lack of such a notice — by a lack of an opportunity to investigate the circumstances of the accident while the matter was fresh in the minds of all persons — and to say that the employer, in the present instance, had a fair equivalent of this written notice, by this claimant telling him, while he was busy, that she had pricked her finger with a pin, and asking for an antiseptic, is certainly reaching out a long way for an equivalent. It is not claimed that the claimant was at that time disabled, or that she had received any injury which in the ordinary experiences of mankind was likely to result in disability; there is no pretense that the claimant intimated in any manner that she expected to be laid up from this trifling wound, and it is not claimed that this alleged injury was brought to the attention of the employer, the Commission or the insurance carrier at any time after the disability is *245alleged to have arisen until more than nine months afterward, except that the Commission suggests that the messenger who carried the claimant’s salary to her after she had failed to return to her work was shown the swelling on her hand and told of the cause. There is no claim that she attempted to send word to the employer, or that the messenger ever in fact communicated this alleged information to the employer. The net result is that the only information which was ever shown to have been communicated to the employer was the statement of the claimant that some days before any disability had occurred she told her employer that she had pricked her hand with a pin, and that she asked for peroxide to put upon it. There is little safety in doing business if every trivial pin puncture puts the employer on notice and compels him to follow up each employee to learn whether the puncture has resulted in infection. It opens the way to fraud, and endangers the success of this innovation upon the common-law rule of liability.
In the light of the discussion of the Court of Appeals, it seems to us that in order to excuse a claimant for not giving the notice required by the statute it should be made to appear that the disability of the claimant, and its cause, were called to the attention of the employer or the insurance carrier, or to the Commission, in such a manner that the inference could be fairly drawn that the presumption of prejudice to the rights of the insurance carrier was overcome. This ought not to rest upon mere specious reasoning; it should have a substantial basis of fact. There is not the slightest evidence in this case that the employer, the insurance carrier or the Commission ever had any notice of the alleged disability until the filing of the “ employee’s first notice of injury ” on the 15th day of May, 1915, more than nine months after the alleged injury. This notice was filed in writing upon the regular blanks, but it was filed long after the accident; long after the total disability, which she fixes at August 8, 1914; long after the partial disability, which ¡she places at the 1st day of November, 1914. There being no evidence of any notice of disability brought home to any of the persons or officers within a period of ten days from such disability, and the first notice of injury being filed in writing in May, 1915, it would seem to follow that there is no founda*246tion of fact on which the State Industrial Commission could rest its finding that the insurance carrier and employer were not prejudiced; and the award may not properly be sustained.
The awards should be reversed and the claims dismissed.
All concurred, except Lyon, J., who dissented in part in opinion in which Kellogg, P. J., concurred.